          Case 3:19-cr-03348-FM Document 33 Filed 02/26/20 Page 1 of 5




                        IN TUE UNITED STATES DISTRICT COURT                             FILED
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION                              282FE25           AP11f:37

                                                                               CLERc.   U.S.   DIrRf
 UNITED STATES OF AMERICA,                                                    NESTERH
                                                                                                       COURT
                                                                                                        TEXAS
                                                    CRIMINAL NO.        EP193348FM(4L
          Plaintiff,                                                                               1W PUT V
                                                    SEALED
  V.                                                SUPERSEDING INDICTMENT
                                                    CT 1: 18 U.S.C. § 2 and 922(a)(6) - Aiding and

 and
                                    U               Abetting False Statement During Purchase of a
                                                    Firearm;
 ISAAC RODRIGUEZ (2)
                                                    CT 2: 18 U.S.C. § 2 and 922(a)(6) - Aiding and
          Defendant.                                Abetting False Statement During Purchase of a
                                                    Firearm;

                                                    CT 3: 18 U.S.C. § 922(g)(5), 924(a)(2)
                                                    - Alien in Possession of Firearm; and
                                                    CT 4: 18 U.S.C. § 922(g)(5), 924(a)(2)
                                                     Alien in Possession of Ammunition

                                                    Notice of Government's L)emandfor Forfeiture



         THE GRAND JURY CHARGES:

                                          COUNT ONE
                                  (18 U.S.C. § 2 and 922(a)(6))

         On or about June 19, 2019, within the Western District of Texas, Defendants,

                                                                  and
                                    ISAAC RODRIGUEZ (2)

in connection with the acquisition of a firearm, to wit: DPMS Panther, Model A15, 5.56 caliber

rifle, purchased from Federal Firearms Licensee #1 (FFL #1), a licensed firearms dealer within the




,
meaning of Chapter 44, Title 18, United States Code, Defendant,

       did knowingly aid, abet and counsel Defendant, ISAAC RODRIGUEZ (2), to knowingly
        Case 3:19-cr-03348-FM Document 33 Filed 02/26/20 Page 2 of 5




make a false and fictitious written statement intended and likely to deceive said dealer as to a fact

material to the lawfulness of the acquisition and sale of said firearm to Defendant, ISAAC

RODRIGUEZ (2), in that Defendant, ISAAC RODRIGUEZ (2) stated and represented on a

Bureau of Alcohol, Tobacco and Firearms Form 4473 the answer "yes" in response to the question,

"Are you the actual transferee/buyer of the firearm(s) listed on this form?" when in fact Defendant,

ISAAC RODRIGUEZ (2), well knew he was in fact purchasing the firearm for Defendant,

                                        and not for himself, in violation of Title 18, United States

Code, Sections 2 and 922(a)(6).

                                           COUNT TWO
                                  (18 U.S.C. § 2 and 922(a)(6))

        On or about July 3, 2019, within the Western District of Texas, Defendants,

                                                                     and
                                     ISAAC RODRIGUEZ (2)

in connection with the acquisition of a firearm, to wit: Glock, Model 19X, 9mm pistol, purchased

from Federal Firearms Licensee #1 (FFL #1), a licensed firearms dealer within the meaning of

Chapter 44, Title 18, United States Code, Defendant,                                               did

knowingly aid, abet and counsel Defendant, ISAAC RODRIGUEZ (2), to knowingly make a

false and fictitious written statement intended and likely to deceive said dealer as to a fact material

to the lawfulness of the acquisition and sale of said firearm to Defendant, ISAAC RODRIGUEZ

(2), in that Defendant, ISAAC RODRIGUEZ (2) stated and represented on a Bureau of Alcohol,

Tobacco and Firearms Form 4473 the answer "yes" in response, to the question, "Are you the actual

transferee/buyer of the firearm(s) listed on this form?" when in fact Defendant, ISAAC

RODRIGUEZ (2), well knew he was in fact purchasing the flreann for Defendant,
        Case 3:19-cr-03348-FM Document 33 Filed 02/26/20 Page 3 of 5




                               and not for himself, in violation of Title 18, United States Code,

SectIons 2 and 922(a)(6).

                                        COUNT TIIRIEE
                               (18 U.S.C. § 922(g)(5) & 924(a)(2))

       That on or about July 7, 2019, in the Western District of Texas, Defendant,



knowing he was an alien who had been admitted to the United States under a nonimmi grant visa,

as that term is defined in section 10l(a)(26) of the Tmrnigration and Nationality Act, 8 U.S.C. §

1101 (a)(26), knowingly possessed a firearm       to wit: Glock, Model 1 9X, 9mm pistol; said firearm

having been shipped and transported in interstate commerce, in violation of Title 18, United States

Code, Sections 922(g)(1) and 924(a)(2).

                                             COUNT FOUR
                                   (18 U.S.C. § 922(g)(5) & 924(a)(2))

        That on or about    July   22, 2019 through July 24, 2019, in the Western District of Texas,

Defendant,



knowing he was an alien who had been admitted to the United States under a nonimmigrant visa,

as that term is defined in section 101(a)(26) of the Immigration and Nationality Act, 8 U.S.C. §

1 101(a)(26),   knowingly possessed ammunition to wit, approximately 6,000 rounds of assorted

ammunition; said ammunition having been shipped and transported in interstate commerce, in

violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
        Case 3:19-cr-03348-FM Document 33 Filed 02/26/20 Page 4 of 5




                 NOTICE OF GOVERIMENT'S DEMAND FOR FOR VE1TEIRE
                               [See Fed. R Crim. 32.2]


                                                                 I.

                                   Firearm Violations and Forfeiture Statutes
                          [Title 18 U.S.C. § 922(a)(6) & (g)(5) and 924(a)(2), subject
                         to forfeiture pursuant to Title 18 U.S.C. § 924(d)(1), as made
                            applicable to criminal forfeiture by 28 U.S.C. § 2461(c)J

       As a result of the foregoing criminal violation set forth above, the United States of America

gives notice to the Defendant                                                      and ISAAC RODRIGUEZ

(2) of its intent to seek the forfeiture of the properties described below upon conviction pursuant

to FED. R.    Ciu:rvi.   P. 32.2   and Title   18 U.S.C. § 924(d)(1),   as made applicable to criminal forfeiture

by Title 28 U.S.C.         §   246 1(c).   Section 924 states, in pertinent part, the following:

        18 U.S.C. § 924.
               (d)(1) Any firearm or ammunition involved in or used in any knowing violation of
               subsection. . . of section 922.        or knowing violation of section 924.
                                                         .   .                              shall be  .   .




               subject to seizure and forfeiture. . . under the provisions of this chapter.

       This Notice of Demand for Forfeiture includes but is not limited to the properties described

below in Paragraph II and III.

                                                                 H.
                                                    Personal Property

        1. Approximately 6,000                 rounds of assorted ammunition; and
        2. Any and all firearms, ammunition, and/or accessories involved in or used in the
           commission of the criminal offense.

                                                    Money Judgment

    Money Judgment: A sum of money that represents the value of the properties involved in
    the violations set forth in Counts One and Two of the Indictment for which Defendants
                                           and ISAAC RODRIGUEZ (2), are individually
    liable.
         Case 3:19-cr-03348-FM Document 33 Filed 02/26/20 Page 5 of 5




                                          Substitute Assets

        If any of the property described above as being subject to forfeiture for the violations set

forth above, as a result of any act or omission of the Defendants:

        a.     cannot be located upon the exercise of due diligence;

        b.     has been transferred or sold to, or deposited with, a third party;

        c.      has been placed beyond the jurisdiction of the court;

        d.      has been substantially diminished in value; or

        e.      has been commingled with other property which cannot be divided without

                difficulty;

it is the intent of the United States of America to seek forfeiture of any other property of the

Defendants, up to the value of the money judgment, as substitute assets pursuant to Title 21   U.s.c.


853(p) and Fed. R. Crim. P. 32.2(e)(l).


                                               A
                                                         JIAL SIGNATURE

JOHN F. BASH
IJMTED STATES ATTORNEY
                                               FORBY
                                                   REDACTED PURSUANTTO




BY:
      Assistant United     tes Attorney
